YARRUT, Judge.
The nature and issues of this suit are identical with those involved in Case No. 1675 of the docket of this court, entitled Vuljan v. Board of Commissioners of the Port of New Orleans, La.App., 170 So.2d 910, decided this day. The only difference is in the nature of the damage claimed.
Here Plaintiffs seek recovery lor damages to their property at Shell Beach, Louisiana, resulting from the construction of the Mississippi River-Gulf Outlet through and eliminating the only highway which made Plaintiff’s property accessible to the public, thus rendering it practically useless.
Briefly the complaint of Plaintiffs is that the severance of Louisiana Highway Route *729No. 46 denies them access to their property, even though no part of their property touches the right-of-way of the channel or the spoil area constructed by the United States.
As the alleged damage was not done by Defendant’s taking, but only thereafter as a result of the work of the United States ■after acquisition for it by Defendant; and conceding, arguendo, that the United States may be liable to Plaintiffs, which we do not and cannot decide in this suit, Plaintiffs have no direct action against Defendant for such recovery, since Defendant, or the State, if liable, is answerable only to the United States in a proper proceeding.
For the reasons assigned in the companion case referred to hereinabove, which are adopted herein, the judgment of the district court maintaining Defendant’s exception of no cause of action and dismissing Plaintiffs’ suit, is affirmed; Plaintiffs to pay all taxable costs in both courts.
Judgment affirmed.